September 27, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
      IN THE INTEREST OF C.A.C., S.Y.C., K.G.C. AND M.E.C., CHILDREN

NO. 14-12-00396-CV

                        ________________________________

       This cause, an appeal from a judgment terminating parental rights signed on April
10, 2012, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.

      We further order the mandate be issued immediately.